Exhibit 10.23
January 17, 2008
Michael Lunsford
39 Avery Drive
Atlanta, GA 30309
Dear Mike,
As you know, I am extremely pleased to offer you employment at RealNetworks,
Inc. (Real) as Senior Strategic Advisor, reporting to Rob Glaser, Chairman and
CEO. Your tasks and responsibilities will be determined by Real in accordance
with your expertise and skills.
This offer is for a full-time, exempt, regular position with Real. Your
responsibilities will be as directed by Real. You will be paid a monthly salary,
which is equivalent on an annualized basis to $350,000 (subject to normal
withholdings), payable semi-monthly in accordance with our normal payroll
procedures. You are eligible to earn an annual bonus of up to 45% of your base
salary. As such, you are eligible to earn $157,500 based on meeting MBO target
goals, for an annual target total compensation of $507,500 if you succeed in
meeting your MBO target goals.
A sign-on bonus of $217,500 will be paid to you in two equal installments of
$108,750 each (“Sign-On Bonus”): the first installment will be paid within
thirty (30) days following your start date at Real, the second installment will
be paid within thirty (30) days following the date of your six (6) month
anniversary of commencement of your employment with Real. These payments are
taxable income. In the event that your employment with Real is terminated for
cause or you resign within six (6)) months of the date of either payment, you
must return to Real the pro-rated portion of the bonus payment based on the
portion of the six (6) month period that you were actually employed by Real. The
pro rated portion will be based on dividing the payment into sixths. For
example, if your employment were terminated under such circumstances three
months after receiving the first payment, you would be required to repay $54,375
(3/6ths) to Real. If terminated at six (6) months after receiving the first
payment, you would not have a required repayment for the first installment. That
payment would be considered earned at the end of month six. Also, if your role
changed during the year, your new compensation would be outlined in a new
(mutually agreed upon) agreement and this agreement, along with signing bonus
installment #2, could be superceded. By signing below, you agree that if your
employment is terminated under such circumstances you must reimburse the
pro-rated portion to Real in full prior to your termination date. In the event
that you have not done so, you agree that Real may deduct the balance due from
your final paycheck.
You will also earn equity in Real under the terms of Real’s 2005 Stock Incentive
Plan. Subject to and effective upon the commencement of your employment, you
will receive a grant of stock options for the purchase of 500,000 shares of Real
Common Stock, which will begin vesting on the first day of your employment, and
will be subject to all other provisions contained in the Plan. Your stock
options will be granted by the Compensation Committee of Real’s Board of
Directors effective upon the first day of

 



--------------------------------------------------------------------------------



 



your employment or as soon as practicable thereafter (the “Grant Date”). The
exercise price of the stock options granted to you shall be equal to the fair
market value of Real’s Common Stock on the Grant Date. Fair market value shall
equal the last sales price for shares of Real’s Common Stock on the Grant Date
as reported by the NASDAQ National Market. Please be aware that unvested stock
is forfeited upon termination of employment.
In addition, as this position does not require your relocation to Seattle, Real
will reimburse you for direct costs incurred in the performance of your
employment for Real which I approve in advance, including necessary equipment,
long distance telephone charges, and business related travel and entertainment,
according to Real Business Expense Guidelines. Real will not reimburse you for
any unapproved costs.
You agree that you will provide Real six (6) months notice prior to terminating
your employment. After receipt of such notice Real may, at its election, direct
you to continue your work for Real for any period up to six (6) months from the
date of such notice, at your then-current base salary. In consideration for
fulfilling the foregoing notice provision, Real will pay you a severance payment
equal to six (6) months of your then-current base salary at the conclusion of
your employment with Real.
In the event that Real decides to terminate your employment without cause, Real
may require you to stay for up to six months to transition your
responsibilities. After this transition period, in consideration for fulfilling
the foregoing transition requirement, Real will pay you a severance of
(6) months of your then-current base salary upon the termination of your
employment.
It is our policy that employees are not to use or disclose confidential
information or trade secrets obtained from any source or during any prior
employment. Real requires employees to abide by all contractual and legal
obligations they may have to prior employers or others, such as limits on
disclosure of information, or competition. You must inform us if you are subject
to any such obligations. Violation of this requirement may result in termination
of your employment with Real. By signing this letter you further agree that you
will not bring any confidential documents of another, nor disclose any
confidential information of another, and will in all ways abide by these
requirements.
It is also our policy that employees not engage in activities or investments
that may conflict with Real’s business interests. I understand that you may be
involved in other existing investments or Board/Advisory positions or consulting
activities with other companies. Real requires you to identify those activities
and companies for our records, and to update this list from time to time as
applicable. As we have discussed, your participation as a member of the Board of
Directors at Helio has been identified and approved by Real Networks. Of course
you would excuse yourself from any meeting in which a conflict of interest with
your role at Real Networks would occur.
Our employment relationship will be terminable at will, which means that either
you or Real may terminate your employment at any time and for any reason or no
reason without further obligation or liability.
This offer is contingent on (i) your providing evidence of employability as
required by federal law (which includes providing Real within 3 days after your
employment commences with acceptable evidence of your identity and US employment
eligibility), (ii) us receiving acceptable results from any background check or
reference check, and (iii) you signing Real’s Development, Confidentiality and
Non-competition Agreement, attached hereto. Please call us if you have questions
about this offer letter. This letter may not be modified except in a writing
signed by both you and Real.
Real PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS POLICIES
WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION, LAYOFF,
TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD

 



--------------------------------------------------------------------------------



 



TO RACE, RELIGION, COLOR, NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX,
SEXUAL ORIENTATION, AGE, DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN
OF THE VIETNAM ERA OR ANY OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE
LAW.
We are excited about the prospect of you joining RealNetworks, Inc. and look
forward to working with you.
This offer is valid until Monday, January 21, 2008, and your start date will be
Monday, January 28, 2008.
Sincerely,
/s/ Sid Ferrales
Sid Ferrales
SVP Human Resources
RealNetworks, Inc.
I have read and agree to the terms of employment contained in this offer letter
and the attached Development, Confidentiality and Non-competition Agreement,
which represent a full, complete and fair statement of the offer of employment
made to me by RealNetworks, Inc.
/s/ Michael Lunsford
Michael Lunsford
Date: 01/21/08

 



--------------------------------------------------------------------------------



 



REALNETWORKS, INC.
DEVELOPMENT, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
THIS AGREEMENT is made and entered into on this, the 17th day of January, 2008,
by and between RealNetworks, Inc. (“Real”) and Michael Lunsford (“You”). “Real”
means RealNetworks, Inc. and all of its present and future subsidiaries and
related entities including partnerships in which Real is a member.
In consideration of your employment, compensation, benefits, access to Real
training, Trade Secrets and Confidential Information, and the mutual promises
made herein, you and Real agree as follows:

1.   Company Property.“Company Property” means all records, files, notebooks,
manuals, objects, devices, supplies, materials, recordings, drawings, models,
computer programs, prototypes, equipment, inventory and other materials, or
copies thereof, in electronic or paper form, that have been created, used or
obtained by Real, as well as Trade Secrets, Confidential Information and
Employee Developments and all business revenues and fees produced or transacted
through your efforts. You agree that all Company Property is and shall remain
the property of Real. You will preserve and use the Company Property only for
the benefit of Real and the Real business, and you will return all Company
Property to Real upon Real request or upon termination of your employment
(whether voluntary or involuntary).

2.   Confidential Information and Employee Developments.       As used in this
Agreement, the following terms shall have the meanings shown.

     “Employee Development” means all technological, financial and operating
ideas, processes, and materials, including all inventions, discoveries,
concepts, ideas, enhancements to existing technology or business processes,
computer program ideas and expressions, computer circuit designs, computer
hardware concepts and implementations, formulae, algorithms, techniques, written
materials, graphics, photographs, literary works, and any other ideas or
original works of authorship relating to software or hardware development that
you may develop or conceive of while employed by Real, alone or with others and
which (i) relate directly to Real’s actual or demonstrably anticipated business
or (ii) incorporate or are developed using Trade Secrets or Confidential
Information or (iii) are conceived or developed with use of any Real equipment,
supplies or facilities including Real personnel or (iv) result from work
performed by you for Real, regardless of whether it is technically eligible for
protection under patent, copyright, or trade secret law.
     “Trade Secret” means the whole or any portion of any scientific or
technical information that is valuable and not generally known to competitors of
Real. Trade Secrets include without limitation the specialized information and
technology that Real may develop or acquire with respect to program materials
(including without limitation program and project ideas, source and object code,
Codecs, program listings, programming notes and documentation, flow-charts, and
system and user documentation), system designs, operating processes, know-how,
equipment designs, blue prints and product specifications.
     “Confidential Information” means any data or information, other than Trade
Secrets, which has been discovered, developed (including information conceived
or developed by you) or has otherwise become known to Real, including any
parent, subsidiary, predecessor, successor or otherwise affiliated company
(“Real Company”), that is material to Real Company and not generally known to
the public. Confidential Information includes without limitation:
i. Sales records, profits and performance reports, pricing manuals and lists,
sales manuals and lists, training materials, selling and pricing procedures, and
financing methods of Real Company.
ii. Customer lists or accounts, special requirements of particular customers,
and current and anticipated requirements of customers generally for the products
of Real Company;
iii. Research and development and specifications of any new products or lines of
business under development or consideration;
iv. Sources of supply of integrated components and materials used for
production, assembly, and packaging by Real Company, and the quality, price, and
usage of such components and materials;
v. Marketing plans, strategies, sales and product development data, and
inventions;
vi. Business plans and internal financial statements and projections of Real
Company; and
vii. Personnel related information such as employees’ compensation, performance
reviews, or other individually identifiable information.
You recognize and acknowledge that Real Company is engaged in a continuous
program of research, development and production respecting its software
products, its other business opportunities and for its

 



--------------------------------------------------------------------------------



 



    customers. Important assets of Real Company are its Confidential
Information, Trade Secrets and Employee Developments. You recognize that Real
Company has a vital and substantial interest in maintaining confidentiality of
Trade Secrets and Confidential Information to maintain a stable work force,
continuing positive business relationships and minimizing damage to or
interference with business. You also recognize and acknowledge that your
employment exposes you to programming, concepts, designs and other information
proprietary to Real Company and third parties with who Real does business, and
creates a relationship of trust and confidence between you and Real with respect
to any such information.       Obligations with Respect to Employee
Developments. All Employee Developments shall be considered works made for hire
by you for Real and prepared within the scope of your employment. Under U.S.
Copyright Law, all such materials shall, upon creation, be owned exclusively by
Real. To the extent that any such material, under applicable law, shall be
deemed not to be works made for hire, you hereby assign to Real all right, title
and interest in and to such materials, in the United States and foreign
countries, without further consideration, and Real shall be entitled to register
and hold in its own name all copyrights, patents and trademarks in respect to
such materials. You agree to promptly and completely disclose in writing to Real
details of all original works of your authorship, discoveries, concepts, or
ideas. You agree to apply, at Real’s request and expense, for any patent or
other legal protection of Employee Developments and to sign and deliver any
applications, assignments or other documents as Real may reasonably require.
Real shall have the exclusive right to all Employee Developments without
additional consideration to you, including but not limited to the right to own,
make, use, sell, have made, rent, lease, lend, copy, prepare derivative works
of, perform or display publicly.       You Own Personal Inventions. You shall
not be required to assign to Real any of your rights in any personal invention
you developed entirely on your own time without using Real’s equipment,
supplies, facilities, Trade Secrets or Confidential Information, except for
those inventions that either: (1) relate at the time of conception or reduction
to practice of the invention directly to Real’s actual or demonstrably
anticipated business or (2) result from any work performed by you for Real. You
acknowledge notice by Real that the prior paragraph does not apply to any
personal invention as described in this paragraph. You agree that this satisfies
the requirements of Washington state law.       Restrictions on Use and
Disclosure of Trade Secrets and Confidential Information. During your employment
with Real and for so long thereafter as the information remains a Trade Secret
or Confidential Information, you shall not use, reproduce, disclose, or permit
any person to obtain or use any Trade Secret or Confidential Information of Real
(whether or not it is in written or tangible form), except as specifically
authorized in writing by Real. You shall use the highest degree of care in
safeguarding Trade Secrets and Confidential Information against loss, theft, or
other inadvertent disclosure. You further agree that any Trade Secrets,
Confidential Information, copyrightable works or materials or copies of them
that enter into your possession, by reason of employment, are the sole property
of Real and shall not be used in any manner adverse to Real’s best interests.
You agree not to remove any Confidential Information or Trade Secret from Real’s
premises except in pursuit of Real’s business.       Upon Real’s request at any
time, or upon your termination of employment (whether voluntary or involuntary),
you shall deliver to Real, and shall not retain for your own or another’s use,
any and all originals or copies of Employee Developments, Trade Secrets,
Confidential Information and Company Property. Your obligations under this
Agreement supplement and do not supersede or limit other obligations you have to
Real or rights or remedies of Real including without limitation those under the
Washington Uniform Trade Secrets Act.   3.   Your Warranties. You agree to
perform at all times faithfully, industriously and to the best of your ability
all duties and functions consistent with your position and to abide by any
general employment guidelines or policies adopted by Real. You acknowledge that
your employment is in no way conditioned upon your disclosure to Real of
confidential information or trade secrets of others, and you agree not to
improperly obtain, disclose to Real, or induce Real to use, any confidential
information or trade secrets belonging to any third party. You represent that
the execution of this Agreement, your employment with Real, and the performance
of your proposed duties to Real will not violate any agreements or obligations
you may have to any former employer or third party and you are not subject to
any restrictions which would prevent or limit you from carrying out your duties
for Real.   4.   Non-Competition. You acknowledge that Real is engaged in a
highly competitive business and that by virtue of the position in which you are
employed, you will perform services that are of competitive value to Real and
which if used in competition with Real could cause it serious harm. Therefore,
you agree not to work for any Competitor during your employment with Real
(including after work hours, weekends and vacation time), even if only
organizational assistance or limited consultation is involved. During your
employment with Real, you agree not to publish, design or develop computer
software that competes with Real software products (either existing or under
development). Further, you agree that for a period of one (1) year after the
termination of your employment with Real, whether voluntary or not, you will not
directly or indirectly be employed by, own, manage, consult with or join any
business or entity that is in competition with Real or with products or services
produced, sold or in

 



--------------------------------------------------------------------------------



 



    development by Real during the term of your employment. Ownership of 1% or
less of the stock (publicly or privately held) of a competitor of Real shall not
be a breach of this paragraph. You acknowledge that Real competes in a global
marketplace and that the duration and scope of this noncompetition provision is
reasonable and necessary to protect Real interests. You authorize a court to
restrict you to the maximum extent allowed.   5.   Nonsolicitation. You
recognize that Real’s workforce is a vital part of its business. You agree that
for a period of one (1) year after your employment ends, whether voluntarily or
not, you will not induce or attempt to influence, directly or indirectly, any
employee of Real to terminate his/her employment with Real or to work for you or
any other entity. You agree that this means you will not identify to a third
party Real employees as potential candidates for employment. You further agree
not to, directly or indirectly, solicit or assist in soliciting orders from any
current or known prospective customers or to encourage them to terminate their
business relationship or negotiations with Real.   6.   Return of Property. You
represent that you will return to Real all company-owned property in your
possession or control, including but not limited to credit cards, keys, access
cards, company-owned equipment, computers and related equipment, customer lists,
files, memoranda, documents, price lists, and all other trade secrets and/or
confidential Real information, and all copies thereof, whether in electronic or
other form.   7.   Deductions from Pay. You authorize Real to deduct from your
compensation the value of any Company Property not returned or the amount of any
sums owed to Real by you, and you release Real from any claims based upon such
withholding.   8.   Miscellaneous. This Agreement together with the terms of
your offer letter constitute the complete and entire agreement between us, and
supersedes and cancels all prior understandings, correspondence and agreements,
oral and written, express or implied, between us relating to the subject matter
hereof. This Agreement can only be amended or waived by a written document
signed by Real and you. The waiver of any breach of this Agreement or the
failure to enforce any provision shall not waive any later breach. Real and you
both consent to the other giving third parties notification of the existence and
terms of this Agreement. This Agreement shall become effective only when
executed by Real and then shall be binding upon and inure to the benefit of Real
and you, and each of our successors, assigns, heirs or legal representatives,
except that you may not assign or delegate any rights or duties under this
Agreement. This Agreement will be interpreted and enforced in accordance with
the laws of the State of Washington as applied to agreements made and performed
in Washington, without regard to the State’s conflict of laws provisions.
Jurisdiction and venue in any proceeding either at law or in equity, of or
relating to this Agreement shall be in King County, Washington. You agree that
Real may be irreparably harmed by a breach by you of this Agreement, that
adequate remedies may not exist in law, and that Real shall be entitled to bring
an action for a preliminary or permanent injunction or restraining order to
enforce this Agreement. You acknowledge that your experience and capabilities
are such that an injunction to enforce this Agreement will not prevent you from
earning a reasonable livelihood. Your claims against Real shall not be a defense
to Real’s enforcement of this Agreement. In case any term in this Agreement
shall be held invalid, illegal or unenforceable in whole or in part, the
validity of the remaining terms of the Agreement shall not be affected.

     You acknowledge that you have read this Agreement, have had an opportunity
to have it explained to you, understand its provisions and have received an
exact copy of it for your records. You further understand that your employment
relationship with Real is at will and nothing in this Agreement suggests or
signifies otherwise.
     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first written above.

              REALNETWORKS, INC.   EMPLOYEE
 
           
By:
  /s/ Sid Ferrales   Signature:   /s/ Michael Lunsford
 
           
Name:
  Sid Ferrales   Printed Name:   Michael Lunsford Title:   SVP Human Resources  
Social Security Number:
 
         
 

 